Name: Commission Regulation (EC) No 141/2004 of 28 January 2004 laying down rules for applying Council Regulation (EC) No 1257/1999 as regards the transitional rural development measures applicable to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: regions and regional policy;  Europe;  European construction;  cooperation policy;  agricultural policy
 Date Published: nan

 Avis juridique important|32004R0141Commission Regulation (EC) No 141/2004 of 28 January 2004 laying down rules for applying Council Regulation (EC) No 1257/1999 as regards the transitional rural development measures applicable to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia Official Journal L 024 , 29/01/2004 P. 0025 - 0031Commission Regulation (EC) No 141/2004of 28 January 2004laying down rules for applying Council Regulation (EC) No 1257/1999 as regards the transitional rural development measures applicable to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and in particular paragraph 3 of Article 2 thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and in particular the first paragraph of Article 41 thereof,Whereas:(1) Chapter IXa of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(1) introduced by the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, defines in general terms the conditions under which temporary additional support is to be granted for transitional rural development measures in the new Member States. Implementing rules should be adopted to supplement those conditions and adapt certain rules foreseen by Commission Regulation (EC) No 445/2002 of 26 February 2002 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(2).(2) Those rules must conform to the principles of subsidiarity and proportionality and must therefore be limited to what is necessary to achieve the objectives pursued.(3) Conditions of eligibility for certain transitional measures must therefore be specified and the support ceilings for the specific measures applicable to Malta should be fixed.(4) To facilitate the establishment of rural development plans comprising those measures, and their examination and approval by the Commission, common rules relating to their structure and content must be laid down on the basis of Article 43 of Regulation (EC) No 1257/1999 in particular.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS REGULATION:CHAPTER I SCOPEArticle 1ScopeThe present Regulation lays down the implementing rules related to:(a) the specific rural development measures foreseen in Chapter IXa of Regulation (EC) No 1257/1999 and applicable to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (designated hereafter as "the new Member States");(b) programming and evaluation of all rural development measures for the new Member States.CHAPTER II SPECIFIC MEASURES APPLICABLE TO THE NEW MEMBER STATESArticle 2Support for semi-subsistence farms undergoing restructuringThe business plan foreseen in Article 33b(2) of Regulation (EC) No 1257/1999 must be sufficiently detailed to be able to be used to support an application for support for investment in agricultural holdings.Article 3Technical assistanceBy derogation of Article 39 of Regulation (EC) No 445/2002, rule No 11 of the Annex to Commission Regulation (EC) No 1685/2000(3) applies to the measure referred to in Article 33e of Regulation (EC) No 1257/1999.Article 4Complements to direct paymentsEligibility conditions for granting support under the measure foreseen in Article 33h of Regulation (EC) No 1257/1999 are defined by the Commission decision approving the complementary national direct payment.CHAPTER III ADDITIONAL SUPPORT APPLICABLE TO MALTAArticle 5Complements to State aid in MaltaEligibility conditions for granting support under the measure foreseen in Article 33i of Regulation (EC) No 1257/1999 are defined within the framework of the Special Market Policy Programme for Maltese Agriculture (SMPPMA) provided for in Annex XI, Chapter 4, Section A, point 1 of the Act of Accession.CHAPTER IV DEROGATIONS APPLICABLE TO CERTAIN MEMBER STATESArticle 6Agri-environmentThe annual maximum amount per hectare for the maintenance and preservation of rubble walls in Malta provided for in the second subparagraph of Article 33m(2) of Regulation (EC) No 1257/1999 is indicated in Annex I, point A.Article 7Producer groups in Malta1. Only those producer groups comprising a minimum percentage of the producers in the sector and representing a minimum percentage of the production in the sector shall be eligible for the minimum support provided for in the third subparagraph of Article 33d(3) of Regulation (EC) No 1257/1999.2. The minimal amount of the support, calculated as a function of the minimum cost necessary to form a small producer group, is indicated in Annex I, point B.CHAPTER V ADMINISTRATIVE AND FINANCIAL PROVISIONSArticle 8EvaluationThe mid-term evaluation referred to in Articles 56 and 57 of Regulation (EC) No 445/2002 shall not apply to the new Member States during the 2004 to 2006 programming period.Article 9Programming1. To apply point 8 of Annex II to Regulation (EC) No 445/2002 new Member States will use the indicative overall financial table included in Annex II to this Regulation.2. In addition to the information foreseen in point 9 of Annex II to Regulation (EC) No 445/2002, the rural development plans provided for in Title III, Chapter II of Regulation (EC) No 1257/1999 contain the information listed in Annex III to this Regulation.CHAPTER VI FINAL PROVISIONSArticle 10Entry into forceThis Regulation shall enter into force on 1 May 2004 subject to the entry into force of the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 80, Regulation as last amended by the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.(2) OJ L 74, 15.3.2002, p. 1, Regulation as last amended by Regulation (EC) No 963/2003 (OJ L 138, 5.6.2003, p. 32).(3) OJ L 193, 29.7.2000, p. 39.ANNEX ITable of amounts for the measures specific to MaltaA. Maximum amount referred to in Article 6:>TABLE>B. Maximum amount referred to in Article 7, second indent:>TABLE>ANNEX II>PIC FILE= "L_2004024EN.002802.TIF">>PIC FILE= "L_2004024EN.002901.TIF">ANNEX IIIInformation on the specific measures and derogations referred to in Chapter IXa of Regulation (EC) No 1257/1999 to be listed in rural development plans1. Measures applicable to all new Member StatesI. Support for semi-subsistence farms undergoing restructuringA. Main features:- definition of the semi-subsistence farm taking account of the minimum and/or maximum size of the farm, the proportion of production marketed, and/or the level of income of the eligible farm,- definition of economic viability;B. Other information:- the contents of the business plan.II. Producer groupsA. Main features:- solely for Malta, indication of the sector or sectors benefiting from the derogation with the justification related to the extremely small total output, and the conditions of eligibility for the derogation: minimum percentage of the group's production compared to total production in the sector, minimum percentage of producers in the sector who are members of the group,- solely for Malta, justification and calculation of annual amounts;B. Other information:- description of the official procedure for recognising the groups including selection criteria,- sectors concerned.III. Technical assistanceA. Main features:- not applicable;B. Other information:- description of beneficiaries.IV. Leader+ type measuresAcquisition of skills (Article 33f(1) of Regulation (EC) No 1257/1999)A. Main features:- procedure and timetable for selecting the contractors responsible for implementing the actions;B. Other information:- not applicable.Pilot rural development territorial strategies (Article 33f(2) of Regulation (EC) No 1257/1999)A. Main features:- procedure and timetable for selecting the local action groups benefiting from the measure, including selection criteria and planned maximum number of beneficiaries,- criteria for demonstrating administrative capacity and experience in approaches of the "local rural development" type at region level;B. Other information:- not applicable.V. Complements to direct paymentsA. Main features:- Community contribution for each year of the programme;B. Other information:- designation of paying agency.2. Measures applicable to MaltaI. Complements to State aidA. Main features:- not applicable;B. Other information:- designation of paying agency.3. Derogations applicable to all new Member StatesI. Improving the processing and marketing of agricultural productsA. Main features:- not applicable;B. Other information:- list of undertakings benefiting from a period of transition as referred to in Article 33l(3).4. Derogation applicable to EstoniaI. Afforestation of agricultural landA. Main features:- not applicable;B. Other information:- description of control of land use during the last five years preceding the afforestation.5. Derogation applicable to MaltaI. Agri-environmentA. Main features:- justification and calculation of annual ceilings for maintenance and preservation of rubble walls;B. Other information:- not applicable.